Citation Nr: 1719073	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine, secondary to left shoulder degenerative arthritis.

2. Entitlement to service connection for degeneration of an intervertebral disc of the cervical spine, secondary to left shoulder degenerative arthritis.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for a stomach disorder to include ulcers.

6. Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 

FINDINGS OF FACT

In October 2016, prior to the promulgation of a decision in this appeal, the representative requested, on behalf of the Veteran and in writing, to withdraw his appeal currently before the Board as to the issues of entitlement to service connection for lumbar degenerative disc disease, to include secondary to left shoulder degenerative arthritis; degeneration of an intervertebral disc of the cervical spine, secondary to left shoulder degenerative arthritis; tinnitus; hearing loss; a stomach disorder to include ulcers; a right shoulder disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for lumbar degenerative disc disease, to include secondary to left shoulder degenerative arthritis; degeneration of an intervertebral disc of the cervical spine, secondary to left shoulder degenerative arthritis; tinnitus; hearing loss; a stomach disorder to include ulcers; a right shoulder disorder have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (c).

In October 2016, VA received written notice from the appellant's representative stating that the Veteran requested to withdraw all issues in appellate status. The issues before the Board at that time were entitlement to service connection for lumbar degenerative disc disease, to include secondary to left shoulder degenerative arthritis; degeneration of an intervertebral disc of the cervical spine, secondary to left shoulder degenerative arthritis; tinnitus; hearing loss; a stomach disorder to include ulcers; a right shoulder disorder.

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs